Citation Nr: 1502622	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-35 057	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from September 22 to November 25, 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision, by the Milwaukee, Wisconsin RO, which denied the Veteran's claim of entitlement to service connection for left knee osteoarthritis.  

On September 12, 2013, the Veteran appeared at the Cleveland RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDING OF FACT

A left knee disability was noted on service entry and did not worsen as a result of military service; arthritis of the knee was not manifested within the first post-service year.  


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service; left knee arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2008, August 2009, February 2010, and May 2010 from the RO to the Veteran, which were issued prior to the RO decision in September 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded an examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided conclusions and explanations necessary to evaluate the claim of service connection.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran entered active duty in September 1966.  At his entry examination, in August 1966, the Veteran reported some discomfort in the right knee with bending and stooping; he also reported an old injury involving the left knee.  He reported having surgery on the left knee for "calcium deposits," but noted that he had no current problems with the left knee.  The examiner noted the surgical repair of the left patella.  A consultation sheet, dated in October 1966, reflects that the Veteran was seen for evaluation of an old trauma with injury to the left knee; he complained of discomfort in the right knee with bending and stooping; some crepitus with movements of the right knee, otherwise no limitation of movement was noted.  On the occasion of the separation examination, in October 1966, it was noted that the Veteran had a 6 inch scar on the left knee; the knee had a full range of motion with some crepitation.  No instability was noted.  The Veteran was seen at an orthopedic clinic in November 1966, at which time it was noted that he has surgery on his left knee in 1963 for chondromalacia; at present, he had no complaints with that knee and examination was essentially unremarkable.  His complaints involved his right knee.  

The Veteran's claim for service connection for a left knee disorder (VA Form 21-526) was received in January 2010.  The Veteran related that he received a medical discharge for his left knee which was injured during basic training.  He stated that his knee has become worse over the years; and, he is currently awaiting a left knee replacement.  

Submitted in support of the Veteran's claim were private treatment reports from several providers, dated from January 1990 to April 2002.  These records show that the Veteran received treatment for a chronic bilateral knee disorder.  An emergency room report, dated in March 2001, indicates that the Veteran was seen with complaints of aching knees; it was noted that the Veteran had had chronic problems with his knees ever since he was a teenager.  It was noted that he has had aching in his knees for years, worse over the last year or so, exacerbation over the last couple of days.  The pertinent diagnosis was acute bilateral knee pain.  Among the records is a medical statement from Dr. Ivan A. Gradisar, dated in May 2001, indicating that he had seen the Veteran in his office for evaluation of complaints of pain in both knees, the left more severe than the right.  He described the pain as being under the patella on the left side.  The physician noted that this was the patella that the Veteran had trouble with even as a youth.  He denied any history of trauma although he had a surgical procedure there in which they found flaking on the patellar surface.  In November 2001, the Veteran was diagnosed with degenerative joint disease of both knees.  

Received in June 2010 were VA progress notes dated from February 2008 through June 2010, which show that the Veteran received ongoing clinical attention and treatment for a chronic left knee disorder.  In August 2008, the Veteran was seen for complaints of ongoing pain in the left knee; he was diagnosed with bilateral knee arthralgia.  An orthopedic consultation note, dated in October 2008, indicates that the Veteran was seen for evaluation of bilateral knee pain, left greater than right.  It was noted that he has been followed for several months by his primary care doctor and was referred for evaluation for possible total knee replacement.  The examiner noted that the Veteran had received cortisone shots in the past as well as physical therapy.  The assessment was bilateral knee degenerative joint disease.  

Received in August 2010 were additional VA progress notes dated from February 2008 to July 2010, which show that the Veteran received continued evaluation and treatment for chronic knee pain in both knees, diagnosed as bilateral osteoarthritis of the knees.  

The Veteran was afforded a VA examination in August 2010.  At that time, it was noted that the Veteran suffered a left knee injury in 1964 while playing football prior to his military service.  He underwent open left knee surgery for chondromalacia in 1964.  The examiner observed that the entrance examination in August 1966 documented some right knee discomfort with bending and stooping; it also noted an old left knee injury which was not severe, with no residual problems in the left knee at that time.  His separation examination, on October 20, 1966, reflects that he was being discharged from the military due to "inadequate personality."  He was seen on November 7, 1966 by orthopedics and complained of knee pain secondary to an old trauma.  The Veteran reported that he had a left knee injury during basic training.  He just reported that his left knee gave out on him during a long march during basic training.  There was no actual injury documented in his service treatment records, just a couple of complaints of pain.  The Veteran reported a constant 7 to 8/10 sharp pain on the inside and outside of the left knee; he also reported swelling and occasional instability with his left knee giving way on occasion.  It was noted that the Veteran requires a cane or wheeled walker for ambulation.  

Following a physical evaluation of the left knee, the Veteran was diagnosed with degenerative joint disease of the left knee with decreased range of motion.  The examiner noted that the Veteran's degenerative joint disease of the left knee with decreased range of motion was the result of natural age progression and was not aggravated beyond its natural progression due to his 2 months of military service.  

At his personal hearing in September 2013, the Veteran reported that he injured his left knee while playing football when I was a sophomore; he noted that he underwent surgery on the left knee.  The Veteran indicated that, after he graduated, he was drafted and told them that he had had surgery on the left knee but he had not had any problem with it since that time.  The Veteran reported that, while he was in his last week of basic training, his left knee gave way during a 20-mile hike; he ended up in the hospital for two to three days.  The Veteran indicated that he was given a medical discharge.  The Veteran testified that, after service, he had a lot of problems with his left knee and that he continues to have problems with the knee.  He stated that he has been going to the doctors for his left knee ever since he left military service.  The Veteran related that they operated on the knee in 1963; he didn't have any problems from 1963 to 1966 when he was drafted into military service.  However, he reported that he had been having problems with the knee since he got out of military service.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for osteoarthritis of the left knee.  In this regard, the left knee disability-status-post surgical repair-was noted at service entry, and the disability did not increase in severity during service.  The Veteran's August 1966 service entrance examination report includes a physician's note of a scar on the left knee and history of surgical repair of the left patella.  The Veteran, himself, reported an old injury involving the left knee, and he reported having surgery on the left knee for "calcium deposits."  

The STRs do not reflect any treatment for the left knee during his brief period of military service.  A consultation sheet, dated in October 1966, reflects that the Veteran was seen for evaluation of an old trauma with injury to the left knee; he complained of discomfort in the right knee with bending and stooping; some crepitus with movements of the right knee, otherwise no limitation of movement was noted..  On the occasion of the separation examination, in October 1966, it was noted that the Veteran had a 6" scar on the left knee; the knee had a full range of motion with some crepitation.  No instability was noted.  The Veteran was seen at an orthopedic clinic in November 1966, at which time it was noted that he has surgery on his left knee in 1963 for chondromalacia; at that consultation, he had no complaints with the left knee and examination was essentially unremarkable.  (His complaints involved his right knee.)  Moreover, following a review of the Veteran's medical history and examination in August 2010, a VA examiner stated that the Veteran's degenerative joint disease of the left knee with decreased range of motion was the result of natural age progression and was not aggravated beyond its natural progression during his short period of military service.  

In light of this evidence, the Board concludes the Veteran's left knee disorder was not aggravated during military service.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board finds that left knee disability did not undergo any worsening during service.  Indeed, whenever evaluated during service, no left knee disability or sequelae of the pre-service surgery were found.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  

The Veteran claims that his left knee disorder was aggravated as a result of his active duty service.  Certainly, he is competent to describe experiencing left knee symptoms during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board has considered the lay statements of the Veteran with respect to determining his symptomatology during and since service, the Board finds that he is not competent to opine as to what degree that history of symptomatology is the result of a permanent aggravation during service or the natural progression of the disorder.  On that question, the Board finds the opinion of the August 2010 VA examiner to be the only competent and probative evidence of record.  The Board finds the 2010 VA examiner's opinion to be highly probative as it is predicated upon a review of the claims folder and contains a discussion of the Veteran's medical history.  The VA examiner found both that the Veteran's preexisting left knee disorder was not aggravated by service and that his current left knee disorder, degenerative joint disease, was not caused or aggravated by service.  Thus, the August 2010 VA examiner's opinions indicating a lack of aggravation of the preexisting left knee disorder and the lack of a relationship between current degenerative joint disease of the left knee and service are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Given the foregoing, the Board concludes that the credible and probative evidence of record establishes that the Veteran's left knee disorder preexisted service and was not aggravated during service.  In the absence of competent medical evidence that the Veteran's current left knee disorder, degenerative joint disease, was incurred in or aggravated by his military service, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As such, the benefit-of-the-doubt rule is not helpful to the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for osteoarthritis of the left knee is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


